DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 2/18/2020, 2/18/2020, 2/18/2020, and 2/18/2020 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 15, line 19, the limitation of “CMP” should be amended into “chemical mechanical polishing (CMP)”.

Allowable Subject Matter
Claims 1-31 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1 and 6-14 are allowed because the prior art of record, US 2017/0012139, neither anticipates nor render obvious the limitations of the base claims 1 that recite “the third region has a lower resistance than the second region” in combination with other elements of the base claims 1.

Claims 2-5 and 25-31 are allowed because the prior art of record, US 2017/0012139, neither anticipates nor render obvious the limitations of the base claims 2 that recite “the third regions have a lower resistance than the second regions” in combination with other elements of the base claims 2.

Claims 15-24 are allowed because the prior art of record, US 2017/0012139, neither anticipates nor render obvious the limitations of the base claims 15 that recite “forming a first insulating film and a dummy gate film sequentially over the oxide layer; forming a second insulator and a dummy gate layer by processing the first insulating film and the dummy gate film; forming a second insulating film to cover the first insulator, the oxide layer, the second insulator, and the dummy gate layer; forming a third insulator on a side surface of the second insulator and a side surface of the dummy gate layer by processing the second insulating film; forming a third insulating film to cover the first insulator, the oxide layer, the dummy gate layer, and the third insulator; forming a fourth insulator by performing first chemical 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/TONG-HO KIM/Primary Examiner, Art Unit 2811